Case o-20-/5245-aSt DOCo Filed 10/25/20 Entered LOj2a/20 1105 4 /

ana el) Lees Uae bea to CULL baer a

Debtor name Instyle Home Renovations LLC

District op New York

United States Bankrupicy Court for the: Eastern
{State}

L] Check if this is an

Case number (If known): amended filing

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders

12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20

largest unsecured claims.

Name of crediter and complete

mailing address, including zip code

i

Name, telephone number, and ‘Nature ofthe claim indicate if | Amount of unsecured claim

_ email address of creditor
, contact

i(for example, trade claim is
debts, bank foans,

' If the claim is fully unsecured, fill in only unsecured

contingent, = ¢laim amount. If claim is partially secured, fill in

 

 

i -professional unliquidated, . total claim amount and deduction for value of
services, and ‘or disputed | collateral or seioff to calculate unsecured claim.
igavernment : :
contracts) i

i _ Total claim, if - Deduction for Unsecured

i partially value of claim

: : secured collateral or

Peleus Insurance Company The Leviton Law Firm ‘Un setoff
8720 Stony Point Parkway One Pierce Place Insurance liquidated $134,404
Suite 400 Suite 725 North ‘Contract
Richmond, VA 23235 Itaisa, IL 60143 |
‘Evolution Capitat’Group” ~--"leagal Dépanrrient ~~ ~ Commerical — Un a $53,000
4000 N. Federal Highway 888-624-2561 Loan liquidated
Suite 202 funding@evocapitalgroup. .
Boca Raton FL 33431 com
’ Mercharit Capital Source™’ ~ “Actounting Departiient ~ ‘Commercial : . Un ~~ $52,354
2120 Main Street 866-969-7878 liquidated ; ,
Suite 220 accounting@merchantcapit
pe pagion Beach, CA 92648 al.com
’ PayPal Business’loans ‘Legal Départmént TCominerciar ~~ - OA,
3505 Silverside Road 300 041.5614 Loan Un dated $44,668
Suite 200 customerservice@swiltfina. Hquicated |
Wilmington, DE 19810 ncial .com :
IPFS of New York" ~~~tegal Department” ~~ “insurance — Un —_
52 Corporate Circle Ref # NYA-83381 ‘Contract ‘Touldated $10,274
Suite 208 866-412-2563 q
Albany, NY 12203
Chase Visa ee ‘800-945-2028 ‘Credit ‘Gn - ” $6 500
PO Box 182051 Acct # xxxx-2676 iCard ‘liquidated ;
Columbus, OH 43218 i
925 Hempstead Turnpike = 516-616-1987 ' Overdraft liquidated i ‘
Franklin Square, NY 11010 Acct #xxxx-9017 a4
: f
Official Form 204 Chapier 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 1
